Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 18, 2021 in reply to the Non-final Office Action mailed January 21, 2021. Claim 26 has been newly added. Claims 1-16 and 22-25 have been withdrawn. Claims 17-21 and 26 are currently under examination in the application.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (U.S. Patent Application Pub. No. 2002/0151466), in view of Dorfman et al. (J. Thorac. Cardiovasc. Surg. 1998; 116(5): 744-751) and Klein (U.S. Patent No. 6,394,965).
Applicant Claims
Applicant’s elected subject matter is directed to a kit comprising a composition comprising a biologically compatible acellular material comprising calcium hydroxyapatite particles having “characteristic dimension” of 25 µm to about 50 µm in suspension in an aqueous carrier with an injectable marker material comprising microparticles that is radiopaque, echopaque, or both; and a catheter; wherein the said composition is provided in one or more premeasured aliquots and does not include acrylic particles.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hubbard et al. disclose a composition for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, or that can have a mean diameter of e.g. about 50 µm, in suspension in an aqueous carrier; wherein the said composition is provided in one or more premeasured aliquots, and wherein the said 
Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant transformation, and no concern of ethical and donor availability. 
Klein discloses injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hubbard et al. do not explicitly disclose that the composition contains e.g. myoblasts and an injectable marker material comprising microspheres that is radiopaque, echopaque, or both. These deficiencies are cured by the teachings of Dorfman et al. and Klein. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Hubbard et al., Dorfman et al., and Klein, outlined supra, to devise Applicant’s presently claimed kit. 
Hubbard et al. disclose a composition for injection or implantation into a tissue for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, et al.), and since Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant transformation, and no concern of ethical and donor availability; and since Hubbard et al. disclose that the said composition can be injected or implanted through a fine catheter, one of ordinary skill in the art would be motivated to combine the composition with myoblasts and a fine catheter into a “kit”, with the reasonable expectation that the resulting “kit” will conveniently provide all that is needed to successfully inject or implant the composition into cardiac myocardium for tissue augmentation and replacement, while not requiring immunosuppression, and having no potential for malignant transformation. 
Moreover, since Hubbard et al. provide that their composition may include constituents that are known to be radiopaque, and since Klein discloses that injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation, one of ordinary skill in the art would be motivated to further include an injectable radiopaque marker comprising et al. composition, with the reasonable expectation that the resulting composition can be readily delivered to a tissue or organ and the location can be detected and monitored during and after implantation.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (U.S. Patent Application Pub. No. 2002/0151466), in view of Dai et al. (J Am Coll Cardiol. 2005; 46(4): 714-719), Dorfman et al. (J. Thorac. Cardiovasc. Surg. 1998; 116(5): 744-751) and Klein (U.S. Patent No. 6,394,965).
II. Applicant Claims
Applicant’s elected subject matter is directed to a kit comprising a composition comprising i) a biologically compatible acellular material comprising particles having “characteristic dimension” of 25 µm to about 50 µm; ii) collagen; iii) myoblasts, mesenchymal progenitor cells or mesenchymal stem cells; iv) an injectable marker material comprising microparticles that is radiopaque, echopaque, or both; and v) a 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hubbard et al. disclose a composition for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, or that can have a mean diameter of e.g. about 50 µm, in suspension in an aqueous carrier; wherein the said composition is provided in one or more premeasured aliquots, and wherein the said composition can be injected or implanted through a fine catheter (abstract; paragraphs 0036, 0057, 0058, 0067, 0069, 0072, 0082, 0094, 0104, 0111, 0112, 0115).
Dai et al. disclose that collagen injection thickens a cardiac infarct scar and improves left ventricular (LV) stroke volume and ejection fraction, prevents paradoxical systolic bulging after myocardial infarction, prevented stretch of the non-infarcted zone and may limit eccentric hypertrophy of the non-infarcted LV, and did not induce an inflammatory response or immune-rejection. 
Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant transformation, and no concern of ethical and donor availability. 
Klein discloses injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hubbard et al. do not explicitly disclose that the composition contains collagen, e.g. myoblasts, and an injectable marker material comprising microspheres that is radiopaque, echopaque, or both. These deficiencies are cured by the teachings of Dai et al., Dorfman et al. and Klein. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Hubbard et al., Dai et al., Dorfman et al., and Klein, outlined supra, to devise Applicant’s presently claimed kit. 
Hubbard et al. disclose a composition for injection or implantation into a tissue for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, or that can have a mean diameter of e.g. about 50 µm, in suspension in an aqueous carrier; wherein the said composition is provided in one or more premeasured aliquots, and wherein the surface of the calcium hydroxyapatite microspheres facilitates cell growth. Since Dai et al. disclose that collagen injection thickens a cardiac infarct scar and improves left ventricular (LV) stroke volume and ejection fraction, prevents paradoxical systolic bulging after myocardial infarction, prevents stretch of the non-infarcted zone and may limit eccentric hypertrophy of the non-infarcted LV, and did not induce an inflammatory response or immune-rejection; since it is well known that adult et al.), and since Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant transformation, and no concern of ethical and donor availability; and since Hubbard et al. disclose that the said composition can be injected or implanted through a fine catheter, one of ordinary skill in the art would be motivated to combine the composition with collagen, myoblasts and a fine catheter into a “kit”, with the reasonable expectation that the resulting “kit” will conveniently provide all that is needed to successfully inject or implant the composition into cardiac myocardium for tissue augmentation and replacement, while not requiring immunosuppression, and having no potential for malignant transformation. 
Moreover, since Hubbard et al. provide that their composition may include constituents that are known to be radiopaque, and since Klein discloses that injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation, one of ordinary skill in the art would be motivated to further include an injectable radiopaque marker comprising microspheres in the Hubbard et al. composition, with the reasonable expectation that the resulting composition can be readily delivered to a tissue or organ and the location can be detected and monitored during and after implantation.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not found persuasive. 
i) Applicant contends that “the Hubbard publication does not include any teaching or suggestion that the disclosed biocompatible material could be used for augmentation of cardiac muscle in particular, much less for myocardial regeneration”, that “the tissue augmentation for which Hubbard discloses certain biocompatible materials refers to adding bulk or smoothing out defects by introducing artificial filler…whereas the Dorfman reference discloses the possible use of myoblasts for effecting tissue regeneration”, and one of ordinary skill in the art would understand that “tissue augmentation…is not analogous to tissue regeneration”. 
The Examiner, however, would like to point out the following:
1. Hubbard is not limited to any particular tissue augmentation application or to any particular tissue. Indeed, Hubbard expressly discloses that their augmentation material can be injected to otherwise implanted into any tissue site where augmentation 
2. It was generally known in the art at the time of the present invention that one approach to preserving cardiac function after MI is implanting biomedical materials into the infarct area (see the Dai et al. reference, page 717). In particular, Dai explains that merely thickening and toughening the infarct scar, paradoxical systolic bulging should be reduced, wall stress should be reduced, and forward cardiac output improved. Hence, to the extent that Hubbard’s composition is intended, as Applicant asserts, to merely add bulk or smooth out defects by introducing artificial filler, one of ordinary skill in the art at the time of the present invention would no doubt recognize that the Hubbard composition would be useful to improve heart structure and function. 
3. There is nothing contradictory at all about combining tissue “augmentation” with tissue regeneration. On the contrary, the combination of tissue augmentation and tissue regeneration typically work in tandem to optimally repair a tissue injury, and this is certainly the case whether the tissue injury is e.g. a bone defect or myocardial infarction. The tissue augmentation element fills voids; provides bulk, strength, and support; curbs or prevent further degeneration; and often provides a framework or matrix for cells to grow and differentiate to usher in the phase of regeneration to normal structure and function to effectively restore the tissue to a healthy state. 
ii) Applicant contends that “the Hubbard publication would lead those of ordinary skill in the art away from at least the use of collagen, because of the teaching in that reference that the use of collagen is disadvantageous because it provokes an antigenic response…and because it requires specialized conditions for shipment and storage”.

1. As far as the antigenic response, Dai discloses that the injection of collagen into the infarct zone significantly improves cardiac function without eliciting any inflammatory response or immune-rejection. The concern about antigenic response to collagen is moot. 
2. As far as requiring “special conditions” for shipment and storage, Hubbard discloses that the collagen needs to be refrigerated. This is nothing unusual at all in the world of therapeutics and biologics, and this is not going to deter one of ordinary skill in the art from employing collagen to significantly improve cardiac function after MI. Moreover, in addition to the benefit of improving cardiac function after MI, Dai discloses other advantages of collagen, including commercially prepared collagen is readily available, collagen is inert, collagen can be injected easily and early into the infarct scar, and collagen is relatively inexpensive (see Dai, pages 717, 719). All of these benefits far outweigh any purported disadvantage of needing to be refrigerated. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DAVID BROWE/Primary Examiner, Art Unit 1617